Title: IV. Report of a Committee on the Response by the President of Congress, [22 December 1783]
From: Committee of the Continental Congress
To: 


          
            [22 December 1783]
          
          The Committee to whom were referred &c. have agreed to the following report.
          Sir
          The U.S. in congress assembled receive with emotions too affecting for utterance this solemn Resignation of the authorities under which you have led their troops with Success through a perilous  and a doubtful war. Called by your country to defend its invaded rights you accepted the sacred charge before it had formed alliances, and whilst it was without funds or a government to support you. You have conducted the great military contest with wisdom and fortitude invariably regarding the rights of the civil power through all disasters and changes. You have by the love and confidence of your fellow citizens enabled them to display their martial genius and transmit their fame to posterity. You have persevered till these united States, aided by a magnanimous king and nation have been enabled under a just providence to close the war in freedom safety and independence, on which happy event we sincerely join you in congratulations.
          Having defended the standard of liberty in this new world: having taught a lesson useful to those who inflict and to those who feel oppression, you retire from the great theatre of action with the blessings of your fellow citizens—but the glory of your virtues will not terminate with your military Command. It will continue to animate remotest ages.
          We feel with you our obligations to the army in general, and will particularly charge ourselves with the interests of those confidential officers who have attended your person to this affecting moment.
          We join you in commending the interests of our dearest country to the protection of almighty god, beseeching him to dispose the hearts and minds of its citizens to improve the opportunity afforded them of becoming a happy and respectable nation: And for you we address to him our warmest prayers, that a life so beloved may be fostered with all his care; that your days may be happy as they have been illustrious, and that he will finally give you that reward which this world cannot give.
        